Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 03/05/2020.
Claims 1-20 are examined in this office action.

Claim Interpretation - 35 USC § 112f
The following is a quotation of 35 U.S.C. 112(f):                                                                                                    
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The following claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
means suitable to keep the lower portion movable in a direction parallel to the vertical capping axis operate 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 22-28 and 29-35 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

series of linear grooves 10.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “the capper wherein an actuation thereof in opening and/or in closure induces” in line 9, renders the claim indefinite because the construction is confusing. It is unclear what is intended to be claimed as currently written. Clarification is required. 
Regarding claim 1, the claim recites in part “the capper wherein an actuation thereof in opening and/or in closure induces” in line 9, renders the claim indefinite because the construction is confusing. It is unclear what is intended to be claimed as currently written. Clarification is required. 
Regarding claim 1, the claim recites the limitation "the neck of the bottle" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claim recites the limitation "the lever type" in line 7. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is indefinite because it is unclear what is meant by “the lever type”, because there is a question or doubt as to what constitutes such term.
Regarding claim 1, the claim recites the limitation "the actuation" in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 1, the claim recites the limitation "the opening and/or closure" in line 8. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 1, the claim recites in part “means suitable to keep the lower portion movable in a direction parallel to the vertical capping axis operate” in lines 12-13, renders the claim indefinite because the construction is confusing. It is unclear what is intended to be claimed as currently written. Clarification is required. The claim will be interpreted as best understood.
Regarding claim 6, the claim recites in part “wherein the rectilinear portions of the tracks are obtained along the same path of the grooves” which renders the claim indefinite because it is unclear what is meant by “obtained along the same path of the grooves”. It is not apparent if it means they lie on the same path. Clarification is required.
Regarding claim 19, the claim recites the limitation "the inner surface" in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 19, the claim recites the limitation "the height" in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 19, the claim recites in part “the average height found in a range of necks to be capped” in line 8, renders the claim indefinite because the construction is confusing. The phrase "average height" and “range of necks” renders the claim(s) indefinite because the claim include elements not actually disclosed and does not provide a standard for ascertaining the requisite degree, thereby rendering the scope of the claim unascertainable. The claim will be interpreted as best understood.

Regarding claim 19, the claim recites in part “when, at the end of the closure step,” in line 2, renders the claim indefinite because it appears that the claim is covering both apparatus and a method of using the apparatus claim in a single claim. The claim will be interpreted as best understood.
Claims 1-19 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 18 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUNKER (US 1362776 A).
Regarding claim 1, BUNKER discloses a manual capper (Abstract, Fig. 1) for crown caps, of the type comprising 
a main support (15, 16), 
two jaws (18, 19), arranged symmetrically to the main support (15, 16), each comprising a lower portion (lower part of 18, 19. Fig. 1) configured to encircle the neck of the bottle (Fig. 1) to be capped and 
an upper portion (@24) connectable to handlebars (22, 23) of the lever type (Figs. 1 and 4), the actuation of which generates the opening and/or closure of the jaws (18, 19. See Figs. 1 and 4) 
the capper (Fig. 1) wherein an actuation thereof in opening and/or in closure induces at least one simultaneous and linear displacement of the upper portion (@around 24) and of a portion (@15x) of the handlebars (22, 23), wherein after the closure of the jaws (18, 19), means suitable to keep the lower portion (lower part of 18, 19. Fig. 1) movable in a direction parallel to the vertical capping axis operate (Fig. 4).
Regarding claim 2, wherein the jaws (18, 19) are configured to be operatively associated to the main support (15, 16) and carry in the lower portion (lower part of 18, 19) guide means (20x, 21x) configured to cooperate with corresponding counter-guide means (shoulders of 15, 16) of the main support (15, 16), preventing the rotation or deformation of the lower portion (lower part of 18, 19).
Regarding claim 3, wherein the jaws (19) comprise a pair of side flanges (two side of the jaws) that are located side-by-side to the main support (15) and are 
Regarding claim 4, wherein the opening/closure of the jaws (18, 19) occurs by rotation of the upper portion ((@around 24) and the portion (15x) of the handlebars (22, 23) about pins (15x) which are suitable to connect them, said pins (15x) being slidable in linear grooves (25) of the main support (fig. 4) and arranged parallel to the vertical capping axis of the capper (See Figs. 4 and 6).
Regarding claim 5, wherein the main support (15) comprises tracks (See an notated figure 1 below) that receive a series of lower pawls (18⁰) of the jaws (4), each 

    PNG
    media_image1.png
    423
    392
    media_image1.png
    Greyscale

track has a portion (upper part of the track) that is inclined with respect to the capping axis (Fig. 1), adapted to produce the opening or closure of the lower portion ( of 
Regarding claim 6, wherein the rectilinear portions (@20) of the tracks (See annotated Figure 1 above) are obtained along the same path of the grooves (25).
Regarding claim 18, wherein it further comprises a bushing (12) integral to the main support (15) configured to house and fold the finned edge of the crown cap (Fig. 1).

Allowable Subject Matter
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731